George Rose Smith, Justice, dissenting. I am unable to understand the majority’s reversal of this judgment for the plaintiff. There was an abundance of substantial evidence to support the findings of the circuit court, sitting as a jury. The majority first imply that the proof that the appellee struck the appellants’ horse is “somewhat speculative.” I really don’t see how any other conclusion could have been reached by the trial judge. We have had a state-wide stock law for 30 years. It is common knowledge that a stray horse is hardly ever seen on a public road any more, much less a herd of six or seven horses. But that is what the appellee encountered. He found a trail of fresh droppings on the road that led to the appellants’ place, where at least that many horses were free from confinement. The herd included a white horse and an injured horse, both of which corresponded to the appellee’s account of the accident. How this proof can be called “somewhat speculative” is hard to understand. The second issue is whether there is proof that the appellants were negligent in confining the horses. The front side of their large barn formed a continuation of the fence around their horse lot. A photograph in the record shows the wide front entrance into the barn, for which no doors were provided. Instead, the appellants used a large tin beer sign which, as shown by the photograph, was not quite as wide as the opening it was used to obstruct. When the appellee and the marshal arrived, the piece of tin was down. The appellee testified positively that there was nothing on the sign to hold it up. The trial judge stated specifically that the sign was down “and it was not wired.” It is really beyond question that the herd of horses actually got out onto the highway. I am at a loss to understand how it can be said, in view of the photograph and the testimony, that there is no substantial testimony to support a finding of negligence. Harris, C.J., joins in this dissent.